Title: To George Washington from Major General Israel Putnam, 1 December 1775
From: Putnam, Israel
To: Washington, George



Sir
Camp in Cambridge December 1st 1775

I shall esteem it as a particular Favour if your Excellency will be so obliging as to recommend my Worthy friend Collo. Henry Babcock to the Honorable Continental Congress to be appointed to the Rank of Brigadier Generall in the Continental Army.
I have been upon Service with him several Campaigns the last War and have seen him in Action behave with great Spirit and Fortitude when he had the command of a Regiment, he has this

day been very Serviceable in assisting Me in quelling a Mutiny and bringing back a number of Deserters.
Your Excellency well knows I am in great want of a Brigr Genll in my Division, and such a One as I can put Confidence in, and rely upon, I know of no Man who will fill the Vacancy with more Honor, than the Gentleman above named. I have the Honor to be with Great Truth & Regard Your Excellency’s Most Obedient Most Hume Servt

Israel Putnam M.G.

